DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-6 and 8-21 are pending.
	Claims 16-21 are newly added.
	Claims 1-6 and 8-21 are amended.
	Claims 1-6 and 8-21 are being examined as follow:

Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words when counting in the reference #.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
In page 2, the reference of “claim 1” in specification should be removed. 
In page 3, the reference of “claims 1 to 4” in the specification should be removed.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US4044221 previously cited), in view of Van Vooren et al (US2009/0014437A1 previously cited) and further in view of Paton et al (US2008/0260954A1 newly cited).
Regarding claim 1, Kuhn discloses a heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) for a seat heater of a motor vehicle (refer to the title),  the heating device (heating device 10, fig. 1) adapted to be placeable between a base body of foam (cushion core 1, fig. 1) and a seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) of a vehicle seat (refer to the title), wherein the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) is configured to contact a seat occupant (refer to occupant contacting cushion-case 12 in fig.1), the heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) comprising:
a heating mat (carrier 2, zig-zag seams 3, fig. 1) having a carrier layer (carrier 2, fig.1) which comprises a first surface (opposite surface of the second surface, fig.1) and a second surface (surface that carrying zig-zag seams 3, fig.1) opposite the first surface (opposite surface of the second surface, fig.1), the second surface (surface that carrying zig-zag seams 3, fig.1) carrying a heating conductor (zig-zag seams 3, fig.1) for generating heat, and the heating conductor (zig-zag seams 3, fig.1) extending over a heating area (the area that zig-zag seams 3 covered in fig.1); and
a seat cover upholstery (plastic foam web 7, fig.1) comprising a foam layer (refer to “plastic foam”); 
wherein the second surface (surface that carrying zig-zag seams 3, fig.1)  of the carrier layer (carrier 2, fig.1) faces the seat cover upholstery (plastic foam web 7, fig.1) and the first surface (opposite surface of the second surface, fig.1) of the carrier layer (carrier 2, fig.1) is adapted to face the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) and be in direct contact with the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1); the heating mat (carrier 2, zig-zag seams 3, fig. 1), and the seat cover upholstery (plastic foam web 7, fig.1) to form seams (closing seam 9, fig.1) extending through the heating area (the area that zig-zag seams 3 covered in fig.1) (refer to Col 2 line 35-44 cited: “…The plastic foam web 7 is connected to the laminate formed of the woven fabric webs 5 and 6 and of the heating conductor support or carrier 2 by closing-seams 9 which are laid so that they extend in a direction substantially parallel to the zig-zag seams 3. Along the closing-seams 9, the plastic foam of the plastic foam web 7 is compressed between the plastic foil 8 and the woven fabric webs 2, 5 and 6 so that the closing seams define indentations by which the flexibility of the laminate is enhanced…”).
wherein the heating mat (carrier 2, zig-zag seams 3, fig. 1) is adapted to be sewable to the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) by stitches (closing seam 9, fig. 1, and Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”) going through partially the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1); the stitches (closing seam 9, fig. 1, and Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”) facilitating the direct contact of the carrier layer (carrier 2, fig.1) of the heating mat (carrier 2, zig-zag seams 3, fig. 1) with the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1).

    PNG
    media_image1.png
    399
    484
    media_image1.png
    Greyscale

Kuhn does not disclose a heating conductor comprising a plurality of strands; the heating mat is adapted to be sewable to the seat cover by stitches going through the seat cover.
Van Vooren discloses a heating conductor (heating conductor 1, fig.1-3) comprising a plurality of strands (refer to fig.1-3 of multiple strands of heating conductor 1).

    PNG
    media_image2.png
    259
    473
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    251
    501
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    237
    470
    media_image4.png
    Greyscale

Paton teaches that many layers  of fabric are held together by stitching (refer to fig.2b and Paragraph 0002 cited: “…a textile process such as weaving or a multi-layer fabric, where tows in various orientations on many layers are held together using a textile binder applied by a textile process such as stitching, knitting or weaving …”).

    PNG
    media_image5.png
    404
    420
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with a heating conductor comprising a plurality of strands; as taught by Van Vooren, in order to increase the wear resistance and also increasing the flexibility for use  (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with the heating mat is adapted to be sewable to the seat cover by stitches going through the woven web 5, thin cushion layer 11 and cushion-case 12 in Kuhn’s fig.1, as taught by Paton, in order to provide a common textile process to combine multiple layer of material and fabric (refer to Paragraph 0002).

Regarding claim 2, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn discloses the heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 300 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 300 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 3, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn discloses the heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 500 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 500 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 4, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn further discloses the carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) consists of felt, fleece, woven material, or cut foam (carrier support 2; refer to col. 2, line 21, Detailed Description: "…carrier support 2 in the form of a thin heat proof woven web…").

Regarding claim 5, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn further discloses the carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) is arranged to be air permeable (refer to col. 1 line 41-42, cited: “…a heating conductor which is preferably formed as a seam, on an air-permeable flexible support or carrier…").

Regarding claim 6, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn further discloses the carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) is arranged to be air permeable (refer to col. 1 line 41-42, cited: “…a heating conductor which is preferably formed as a seam, on an air-permeable flexible support or carrier…") (it is noted: when an object is air-permeable, it is inherently has perforations, if not, such object can’t be air-permeable).

Regarding claim 8, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn discloses the heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 200 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 200 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 9, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn does not explicitly disclose a stranded conductor comprising a plurality of metal filaments, a diameter of from 100 nm to 100 micrometer.
	Van Vooren further discloses a strand of conductor comprising a wire bundle has a diameter of 2 to 200 µm (refer to abstract cited: “…wherein those metallic filaments have a diameter of 2 to 200 .mu.m …”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s heating conductor with a diameter of 2 to 200 µm, as taught by Van Vooren, in order to provide the strand of conductor with a very high corrosion and oxidation resistant (refer to abstract).

Regarding claim 10, Kuhn discloses a motor vehicle seat (refer to the title) comprising: 
a base body of foam (cushion core 1, fig. 1); 
a seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) disposed to contact a seat occupant (refer to occupant contacting cushion-case 12 in fig.1); and 
a heating device (carrier 2, zig-zag seams 3,  fig. 1) disposed between the base body of foam (cushion core 1, fig. 1) and the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1), the heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) comprising; 
a heating mat (carrier 2, zig-zag seams 3, fig. 1) having a carrier layer (carrier 2, fig.1) which comprises a first surface (opposite surface of the second surface, fig.1) and a second surface (surface that carrying zig-zag seams 3, fig.1) opposite the first surface (opposite surface of the second surface, fig.1), the second surface (surface that carrying zig-zag seams 3, fig.1) carrying a heating conductor (zig-zag seams 3, fig.1) for generating heat, and the heating conductor (zig-zag seams 3, fig.1) extending over a heating area (the area that zig-zag seams 3 covered in fig.1); and 
a seat cover upholstery (plastic foam web 7, fig.1) comprising a foam layer (refer to “plastic foam”); 
wherein the second surface (surface that carrying zig-zag seams 3, fig.1) of the carrier layer (carrier 2, fig.1) faces the seat cover upholstery (plastic foam web 7, fig.1), and the first surface (opposite surface of the second surface, fig.1) of the carrier layer (plastic foam web 7, fig.1) faces the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) and is in direct contact with the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1); and
wherein the heating mat (carrier 2, zig-zag seams 3, fig. 1) is adapted to be sewable to the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) by stitches (closing seam 9, fig. 1, and Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”) going through the heating mat (carrier 2, zig-zag seams 3, fig. 1), the seat cover upholstery (plastic foam web 7, fig.1), and only partially through the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1); the stitches (closing seam 9, fig. 1, and Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”) facilitating the direct contact of the carrier layer (carrier 2, fig.1) of the heating mat (carrier 2, zig-zag seams 3, fig. 1) with the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1)(refer to Col 2 line 33-44 cited: “…A plastic foam web 7, the underside of which is provided with a plastic foil layer 8 is positioned beneath a woven fabric web 5. The plastic foam web 7 is connected to the laminate formed of the woven fabric webs 5 and 6 and of the heating conductor support or carrier 2 by closing-seams 9 which are laid so that they extend in a direction substantially parallel to the zig-zag seams 3. Along the closing-seams 9, the plastic foam of the plastic foam web 7 is compressed between the plastic foil 8 and the woven fabric webs 2, 5 and 6 so that the closing seams define indentations by which the flexibility of the laminate is enhanced…”).
Kuhn does not disclose a heating conductor comprising a plurality of strands; the heating mat is adapted to be sewable to the seat cover by stitches going through the seat cover. 
Van Vooren discloses a heating conductor (heating conductor 1, fig.1-3) comprising a plurality of strands (refer to fig.1-3 of multiple strands of heating conductor 1).
Paton teaches that many layers  of fabric are held together by stitching (refer to fig.2b and Paragraph 0002 cited: “…a textile process such as weaving or a multi-layer fabric, where tows in various orientations on many layers are held together using a textile binder applied by a textile process such as stitching, knitting or weaving …”).

    PNG
    media_image5.png
    404
    420
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with a heating conductor comprising a plurality of strands; as taught by Van Vooren, in order to increase the wear resistance and also increasing the flexibility for use  (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with the heating mat is adapted to be sewable to the seat cover by stitches going through the woven web 5, thin cushion layer 11 and cushion-case 12 in Kuhn’s fig.1, as taught by Paton, in order to provide a common textile process to combine multiple layer of material and fabric (refer to Paragraph 0002).

Regarding claim 11, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn discloses the heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 200 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 200 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 12, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 10, Kuhn does not explicitly disclose a stranded conductor comprising a plurality of metal filaments, a diameter of from 100 nm to 100 micrometer.
	Van Vooren further discloses a strand of conductor comprising a wire bundle has a diameter of 2 to 200 µm (refer to abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s heating conductor with a diameter of 2 to 200 µm, as taught by Van Vooren, in order to provide the strand of conductor with a very high corrosion and oxidation resistant (refer to abstract).

Regarding claim 14, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 1, Kuhn discloses the heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 100 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).

Regarding claim 15, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 10, Kuhn discloses the heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 200 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).

Regarding claim 16, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 10, Kuhn does not explicitly disclose wherein stiches of the stitches are visible on an exterior surface of the seat cover.
Paton discloses wherein stiches of the stitches (binder yarn 32, fig.2b) are visible on an exterior surface of the seat cover (refer to fig.2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with the heating mat is adapted to be sewable to the seat cover by stitches going through the woven web 5, thin cushion layer 11 and cushion-case 12 in Kuhn’s fig.1, as taught by Paton, in order to provide a common textile process to combine multiple layer of material and fabric (refer to Paragraph 0002).

	Regarding claim 17, Kuhn discloses a motor vehicle seat (refer to the title)  comprising: 
a base body (cushion core 1, fig. 1); 
a seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) disposed to contact a seat occupant (refer to occupant contacting cushion-case 12 in fig.1); and 
a heating device (refer to occupant contacting cushion-case 12 in fig.1) disposed between the base body (cushion core 1, fig. 1) and the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1), the heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1)  comprising: 
a heating mat (carrier 2, zig-zag seams 3, fig. 1) having a carrier layer (carrier 2, fig.1) which comprises a first surface (opposite surface of the second surface, fig.1) and a second surface (surface that carrying zig-zag seams 3, fig.1) opposite the first surface (opposite surface of the second surface, fig.1), and a heating conductor (zig-zag seams 3, fig.1) for generating heat connected to the carrier layer (carrier 2, fig.1) and positioned on the second surface (surface that carrying zig-zag seams 3, fig.1) of the carrier layer (carrier 2, fig.1), the heating conductor (zig-zag seams 3, fig.1) extending over a heating area (the area that zig-zag seams 3 covered in fig.1); and 
a seat cover upholstery (plastic foam web 7, fig.1); 
wherein the second surface (surface that carrying zig-zag seams 3, fig.1) of the carrier layer (carrier 2, fig.1) faces the seat cover upholstery (plastic foam web 7, fig.1), and the first surface (opposite surface of the second surface, fig.1) of the carrier layer (carrier 2, fig.1) faces the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1) and is in direct contact with the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1); and 
wherein the heating mat (carrier 2, zig-zag seams 3, fig. 1) is sewn by stitches going the heating mat (carrier 2, zig-zag seams 3, fig. 1), the seat cover upholstery (plastic foam web 7, fig.1), and only partially through the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1), the stitches facilitating the direct contact of the carrier layer (carrier 2, fig.1) of the heating mat (carrier 2, zig-zag seams 3, fig. 1) with the seat cover (woven web 5, thin cushion layer 11 and cushion-case 12, fig.1)(refer to Col 2 line 33-44 cited: “…A plastic foam web 7, the underside of which is provided with a plastic foil layer 8 is positioned beneath a woven fabric web 5. The plastic foam web 7 is connected to the laminate formed of the woven fabric webs 5 and 6 and of the heating conductor support or carrier 2 by closing-seams 9 which are laid so that they extend in a direction substantially parallel to the zig-zag seams 3. Along the closing-seams 9, the plastic foam of the plastic foam web 7 is compressed between the plastic foil 8 and the woven fabric webs 2, 5 and 6 so that the closing seams define indentations by which the flexibility of the laminate is enhanced…”).
Kuhn does not disclose a heating conductor comprising a plurality of strands; the heating mat is adapted to be sewable to the seat cover by stitches going through the seat cover. 
Van Vooren discloses a heating conductor (heating conductor 1, fig.1-3) comprising a plurality of strands (refer to fig.1-3 of multiple strands of heating conductor 1).
Paton teaches that many layers  of fabric are held together by stitching (refer to fig.2b and Paragraph 0002 cited: “…a textile process such as weaving or a multi-layer fabric, where tows in various orientations on many layers are held together using a textile binder applied by a textile process such as stitching, knitting or weaving …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with a heating conductor comprising a plurality of strands; as taught by Van Vooren, in order to increase the wear resistance and also increasing the flexibility for use  (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with the heating mat is adapted to be sewable to the seat cover by stitches going through the woven web 5, thin cushion layer 11 and cushion-case 12 in Kuhn’s fig.1, as taught by Paton, in order to provide a common textile process to combine multiple layer of material and fabric (refer to Paragraph 0002).

Regarding claim 18, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 17, Kuhn discloses wherein the seat cover upholstery (plastic foam web 7, fig.1) comprises a foam layer (refer to the plastic “foam” web 7).

Regarding claim 19, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 17, Kuhn discloses the heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 300 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 300 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 20, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 17, Kuhn discloses the heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 500 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 500 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 21, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 17, Kuhn does not explicitly disclose wherein stiches of the stitches are visible on an exterior surface of the seat cover.
Paton discloses wherein stiches of the stitches (binder yarn 32, fig.2b) are visible on an exterior surface of the seat cover (refer to fig.2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with the heating mat is adapted to be sewable to the seat cover by stitches going through the woven web 5, thin cushion layer 11 and cushion-case 12 in Kuhn’s fig.1, as taught by Paton, in order to provide a common textile process to combine multiple layer of material and fabric (refer to Paragraph 0002).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Kuhn (US4044221), in view for Van Vooren et al (US2009/0014437A1 previously cited), further in view Paton et al (US2008/0260954A1 newly cited) and further in view of RITTER (US2010/0206863A1 previously cited).
Regarding claim 13, the modification of Kuhn, Van Vooren and Paton discloses substantially all features set forth in claim 10, Kuhn, Van Vooren and Paton does not disclose a plurality of parallel first seams and, at an angle with respect to the first seams, a second plurality of parallel seams which together form a diamond pattern.
Ritter discloses an electrically conductive web material (sheet like carrier 1, electrically conductive coating 2, fig. 1); a plurality of parallel first seams (stitches 5, fig. 1; parallel segments shown) and, at an angle with respect to the first seams, a second plurality of parallel seams (stitches 5, fig. 1; other parallel segments shown, in between first parallel segments) which together form a diamond pattern ("diamond stitch", para. 0073, Detailed description).

    PNG
    media_image6.png
    360
    481
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the vehicle seat heater, seat pad, and seat cover, of Abe, stitches in a diamond pattern, as taught by Ritter, for the purpose of securing the layers of structures securely together, because one of ordinary skill would be motivated to utilize stitch geometry known in the art as producing secure, reliable attachment (refer to  paragraph 0073, cited: “…The stitches are preferably such stitches as lead to the electrode becoming pressed against the electrically conductive coating. Suitable are stitches embodied as blind stitch, cross stitch, zigzag stitch, diamond stitch or the like. It is also conceivable to have combinations of two or more stitches, which can be embodied in the same stitch or with different stitches…").
Response to Amendment
Applicant's arguments filed January 21th 2021 have been fully considered but moot in view of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        September 23th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761